Citation Nr: 0429253	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  98-15 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of prostate cancer, from August 1, 1998.

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than September 
9, 1998, for total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney at 
Law




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952, and October 1952 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
decreased an evaluation of adenocarcinoma of the prostate 
secondary to Agent Orange exposure, from 100 percent to 20 
percent, effective August 1, 1998.  

An August 2002 rating decision denied an evaluation in excess 
of 30 percent for PTSD, and though a February 2003 
determination granted an increased evaluation of 70 percent, 
the veteran's appeal remains pending because the maximum 
schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

The latter decision also granted the benefit of individual 
unemployability in part due to the PTSD, effective September 
9, 1998. At a September 2003 RO hearing, the veteran 
testified he sought an earlier effective date of August 1, 
1998, which he would accept as a full grant of benefits.  


FINDINGS OF FACT

1.  As of January 1998, the veteran continued to have some 
incontinence post voiding, used incontinence pads, had 
nocturia two to three times, urinated eight times a day on 
average, and had occasional nocturnal leakage as well.  

2.  As of September 2003, the veteran used incontinence pads, 
and had significant urinary frequency.

3.  Current manifestations of the veteran's PTSD do not 
include gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or his own name.

4.  Due to the service-connected residuals of prostate 
cancer, including urinary frequency and incontinence, as well 
as service-connected tinnitus, the veteran was unable to 
secure and follow a substantially gainful occupation from 
August 1, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for residuals of 
prostate cancer effective August 1, 1998, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 70 percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

3.  The criteria for an effective date of August 1, 1998, for 
the grant of TDIU due to a service-connected disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

As decided herein, the earlier effective date issue for TDIU 
is granted, and VCAA in relation to that claim need not be 
assessed.  In terms of the appeal concerning an increased 
evaluation for residuals of prostate cancer, the RO complied 
with due process concerns, which is detailed below.  

The RO sent a July 2001 letter informing the veteran of the 
evidence needed to grant an increased rating claim for PTSD, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), what 
evidence the veteran should provide, and which evidence VA 
would help obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2004).  Importantly, the letter 
informed the veteran evidence should show the disability had 
worsened.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), continued to recognize that typically a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the July 2001 letter was issued prior to the 
August 2002 rating decision that denied an evaluation in 
excess of 30 percent, and the February 2003 rating decision 
that granted an evaluation of 70 percent.  Moreover, the 
veteran was generally advised to submit any additional 
evidence pertaining to the claim.  Id. at 11.

Additionally, both increased rating claims for residuals of 
prostate cancer and PTSD have VA examination reports of 
record from January 1998 (residuals of prostate cancer), 
December 1998 (PTSD), and June 2002 (residuals of prostate 
cancer, and PTSD).  Also of record is a hearing transcript 
from a September 2003 RO hearing, and treatment records from 
the White City and Puget Sound VA Medical Centers.

As per 38 U.S.C.A. § 5103A(d), additional examination is not 
necessary because the medical reports of record contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, VA's duties to the veteran 
have been fulfilled for this appeal.

I.  Facts

Residuals of prostate cancer, and TDIU

In November 1982, the RO granted service connection for 
tinnitus with a 10 percent evaluation.  In May 1997, the RO 
granted service connection for adenocarcinoma of the prostate 
secondary to Agent Orange exposure and assigned a 100 percent 
disability evaluation.  It noted a temporary evaluation of 
100 percent was assigned during active malignancy, and that 
residual disability was to be determined six months following 
treatment.  

In June 1997, the veteran filed a claim for individual 
unemployability, stating he had had bladder problems in the 
late 1970s and early 1980s and as a result, discontinued 
distance driving.  He bought a logging truck to work closer 
to his home, and in 1991, sold it because the bladder problem 
had not abated.  In late 1991, cancer was detected, and he 
developed a bladder infection.  At that time, the veteran 
stated he "wore diapers."  After more surgery in 1993-1994, 
he again had to "wear diapers and had stained clothing."  
The veteran asserted continued loss of bladder control kept 
him close to home.  

The RO sent a July 1997 letter informing the veteran because 
he had been awarded 100 percent for a service-connected 
condition, the claim for individual unemployability would not 
pay any additional money benefits.  The RO stated it would 
continue with the veteran's claim only if he clarified what 
benefit he sought.  

In January 1998, at a VA examination for reevaluation of 
prostate cancer, the examiner noted the veteran had a 
transurethral resection of the prostate for obstructive 
functions due to elevated PSA, and was found to have a single 
focus of cancer in one of his transurethral resection chips.  
In 1994, the veteran had a radical retropubic prostatectomy, 
and underwent radiation therapy.  The veteran stated he had 
no difficulty starting his urinary stream, which was weak, 
and he continued to have some incontinence post voiding.  He 
used pads, and had tried to quit using them.  There was no 
blood in the urine, he had nocturia two to three times, and 
urinated eight times a day on average.  He occasionally had 
nocturnal leakage as well.  

In March 1998, the RO notified the veteran it sought to 
reduce the 100 percent evaluation for adenocarcinoma of the 
prostate to 20 percent.  The letter informed the veteran if 
the RO did not receive evidence within 60 days showing a 
change should not be made, the evaluation would be reduced.  
The notification highlighted the facts upon which the 
proposal relied, such that the cancer had resolved, and the 
residuals after treatment did not indicate an evaluation in 
excess of 20 percent was justified.  A May 1998 determination 
reduced the evaluation to 20 percent.  In June 1998, the 
veteran filed a notice of disagreement.  The RO issued a 
September 1998 statement of the case (SOC) addressing the 
reduction issue, and continued the 20 percent evaluation.

In October 1998, the veteran filed a statement indicating he 
was unemployable due to "continued leakage and frequency of 
bathroom calls."  He had been using "several diapers during 
the day as well as night.  The incontinence continues to 
become progressively worse."  Thereafter, the veteran filed 
a December 1998 VA Form 9 stating the residuals of prostate 
cancer were worse than 20 percent disabling.

The veteran filed a secondary service connection claim, an 
increased rating claim for hearing loss in December 1998, and 
a formal claim for individual unemployability in February 
1999, among other things.  In May 2001, the veteran requested 
to "amend" his claim to "service connection for voiding 
dysfunction and erectile dysfunction" secondary to service-
connected prostate cancer.

A January 2002 determination granted service connection for 
erectile dysfunction with a noncompensable evaluation, and 
entitlement to special monthly compensation based on loss of 
use of a creative organ.  A decision concerning an "increase 
evaluation" for residuals of prostate surgery based on 
voiding dysfunction was deferred.  

In May 2002, the veteran again referred to restoration of a 
100 percent evaluation for prostate cancer.  At a June 2002 
VA examination the veteran reported the following:  He 
occasionally had dysuria, a weak stream, and some partial 
overflow incontinence; had to urinate six times a day and 
about three to four times a night; about every two months he 
wet the bed; and he did not wear pads for incontinence.

An August 2002 rating decision continued the 20 percent 
evaluation for post operative radical retropubic 
prostatectomy, and in November 2002, the veteran disagreed 
with that assessment.  A February 2003 supplemental statement 
of the case (SSOC) recognized the previously filed December 
1998 substantive appeal for the evaluation of residuals of 
prostate cancer.  

At the September 2003 RO hearing, the veteran's wife 
testified she made notations of how many times the veteran 
awoke during the night to use the bathroom:  On September 10, 
six times; on September 11, five times; on September 12, four 
times; and on September 13, five times.  The veteran made 
notations during the day concerning bathroom use:  On 
September 11, fourteen times; on September 12, eleven times; 
and on September 13, fourteen times.  The veteran also 
testified he used incontinence pads when he left the house, 
and far from a bathroom, because he had "accidents."  

A February 2003 rating decision granted TDIU effective 
September 9, 1998.  Thereafter, a June 2004 rating decision 
granted an increased evaluation of 40 percent for residuals 
of prostate cancer, status post radical retropubic 
prostatectomy, effective September 10, 2003.

PTSD

The veteran's PTSD was service-connected and assigned a 30 
percent disability evaluation in May 1999, which he sought to 
increase in May 2001.  Treatment records from the White City 
VA Medical Center (VAMC) indicate in April 2001 the veteran 
had anger management problems consistent with his history of 
PTSD.  

Treatment records from the Puget Sound VAMC noted upon 
admission in April 2002 the veteran stated he was "going to 
do myself in."  A mental status examination noted an 
adequately groomed, neatly dressed, somewhat bashful, calm, 
cooperative patient.  The veteran's mood was slightly 
depressed, slightly blunted, soft-spoken, and his thought 
process was logical and linear with tight associations.    
The veteran was given an antidepressant, and medication for 
sleep disturbance.  Upon admission the veteran's Global 
Assessment of Functioning (GAF) was 35, and at discharge in 
May 2002, was 50.  The veteran was diagnosed as having 
chronic PTSD, major depression, recurrent and severe, and a 
history of alcohol dependence.  

At a June 2002 VA examination, the examiner noted the veteran 
had been hospitalized for about a month in April 2002 for 
PTSD after he became very suicidal, and was in group therapy.  
The examiner stated after reviewing the last compensation and 
pension examination in December 1998, the veteran was more 
socially isolated and a great deal more depressed.  The 
veteran had daily intrusive thoughts and images about all the 
people he lost in the military; had nightmares four for more 
nights a week; denied flashbacks; had psychological distress 
in response to trauma cues; experienced an increased heart 
rate, trembling, and sweating in response to trauma cues; he 
had an inability to recall the names of those he served with; 
he chose to live in an isolated community because he did not 
feel safe in a larger one; he reported difficulty in trusting 
people; and the veteran stated he could not feel love for 
anyone even though he cares about them.  The examiner noted 
the veteran's affect was quite blunted throughout the 
interview, and he had difficulty concentrating during the 
examination.  He frequently felt like yelling at someone, 
though managed to contain himself, and had an exaggerated 
startle response with hypervigilance.  The veteran saw his 
PTSD as worse because he thought of suicide a lot more.  The 
examiner noted the veteran's thought processes were sometimes 
goal directed and not bizarre in content.  He often rambled 
but was easily redirected to the topic.  The veteran's logic 
was linear, there was no evidence of loose associations, and 
there was no difficulty with verbal abstract reasoning.  
There was no evidence of delusions or hallucinations, except 
hypnopomic hallucinations related to his PTSD related 
nightmares.  The veteran behaved appropriately, was 
cooperative, and without unusual motor activity.  The veteran 
was well groomed and casually dressed in clean looking 
clothes.  He was oriented to time, place, and person.  The 
examiner noted there were no obsessive or ritualistic 
behavior, and the rate and flow of the veteran's speech was 
clear and fluent of a normal rate, with sufficient volume.  
The examiner stated the veteran was not judged to be an 
imminent danger to self or others because he was not 
expressing current thoughts of harm, and he also had a long 
history of self-control.  The veteran did not report sleep 
impairment, recognized he had PTSD, and participated in 
therapy.  The examiner assigned a GAF of 45, and noted the 
veteran was socially and occupationally impaired due to PTSD 
related symptoms.  

In February 2003, the RO granted an increased evaluation of 
70 percent for PTSD, chronic, with major depressive disorder, 
from May 23, 2001, and an evaluation of 100 percent for 
hospitalization over 21 days from April 20, 2002, and back to 
70 percent from June 1, 2002.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Prior to reducing a rating, VA must show the disability 
actually improved.  
Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 38 
C.F.R. § 3.105(e) must be satisfied. Specifically, 38 C.F.R. 
§ 3.105(e) provides a rating proposing the reduction or 
discontinuance must be prepared, setting forth all material 
facts and reasons for the action.  Additionally, the RO must 
advise the appellant of the proposed rating reduction or 
discontinuance and afford 60 days in which to present 
additional evidence showing that compensation should be 
continued at the present evaluation level.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  38 
C.F.R. § 3.105(e) (2004).

Where a rating has been in effect for less than five years, 
the regulatory requirements under 38 C.F.R. § 3.344(c) states 
reexamination disclosing improvement will warrant reduction 
in rating.

Residuals of prostate cancer

38 C.F.R. § 4.115b, Diagnostic Code 7528 pertains to 
malignant neoplasms of the genitourinary system, and provides 
for a 100 percent rating for a minimum of 6 months following 
surgery or other therapeutic treatment.  Thereafter, if there 
has been no local reoccurrence or metastasis, the disability 
is rated based on residuals as either voiding dysfunction or 
renal dysfunction, whichever is predominant.  In addition, 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals, are rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7527, which provides that such disabilities 
are rated as voiding dysfunction or urinary tract infection, 
whichever is predominant. 

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than twice a day warrants warrants a 40 percent evaluation.  
Requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times a day 
results in a rating of 60 percent disabling.  38 C.F.R. 
§ 4.115a. 

PTSD

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 
percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

TDIU

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Id. § 4.16(b).

III.  Analysis

Prostate cancer residuals

The RO's 1998 proposed reduction, and action thereupon, 
recharacterized the veteran's service-connected disability 
from adenocarcinoma of the prostate, to residuals thereof.  
When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, 38 C.F.R. 
§ 4.13 (2004), which the RO did via a January 1998 VA 
reevaluation examination of the veteran's prostate cancer.  

It is recognized the RO followed due process considerations 
for a reduction case, as the rating proposing the reduction 
set forth all of the material facts and reasons for the 
action in compliance with 38 C.F.R. § 3.105(e).  
Additionally, the RO advised the veteran of the proposed 
rating reduction or discontinuance and afforded 60 days in 
which to present additional evidence showing that 
compensation should be continued at the present evaluation 
level.  Id.  In light of the regulation requiring that 
treated malignancy of the genitourinary system be reevaluated 
for residuals, and rated accordingly shortly after treatment, 
this matter is more appropriately assessed as an increased 
rating issue for the reevaluated residuals.   

The subsequent NOD and substantive appeal, as acknowledged by 
the RO in the February 2003 SSOC, placed the issue of the 
propriety of a 20 percent evaluation in appellate status.  
Based on a review of the evidence of record, the board finds 
that the veteran is entitled to a 40 percent evaluation from 
August 1, 1998 (the effective date of the 20 percent 
evaluation) under 38 C.F.R. § 4.115a.  The symptoms 
complained of then (use of incontinence pads, and frequency 
of urination) continued to plague the veteran years later as 
shown at the September 2003 RO hearing (the latter testimony, 
in fact, caused the RO to grant a 40 percent disability 
evaluation for residuals of prostate cancer effective 
September 10, 2003), and properly reflects a 40 percent 
disability evaluation.  The evidence of record, however, does 
not illustrate the maximum evaluation of 60 percent for 
residuals of prostate cancer is applicable, as there is no 
evidence the veteran uses an appliance or wears absorbent 
materials which must be changed more than 4 times a day.  38 
C.F.R. § 4.115b, Diagnostic Code 7527.  Moreover, the ratings 
for renal dysfunction are not applicable to this case, as the 
main symptoms reported and recorded over the years do not 
involve kidney problems.  Additionally, restoration of the 
100 percent evaluation under 38 C.F.R. § 4.115b, DC 7528 for 
malignant neoplasms of the genitourinary system is not 
possible because there is no malignancy of record after 
treatment.  The benefit of the doubt is resolved in the 
veteran's favor to the extent indicated. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527.

PTSD

There is no evidence of record the veteran has gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or his own name.  

Rather, at the June 2002 VA examination, the examiner judged 
the veteran did not pose an imminent danger to himself or 
others due to a long history of self control, and he was 
oriented to time and place.  The examiner noted the veteran 
did not display obsessive or ritualistic behavior, and the 
rate and flow of his speech was clear and fluent of a normal 
rate, with sufficient volume.  The veteran behaved 
appropriately, was cooperative, and without unusual motor 
activity.  The veteran was well groomed and casually dressed 
in clean looking clothes.  He was oriented to time, place, 
and person.  The current severity of the veteran's PTSD does 
not reflect the symptomatology considered by an evaluation in 
excess of 70 percent. The evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. 
§ 5107.

 Earlier effective date TDIU

It is noted, based on the preceding analysis, the veteran is 
entitled to a 40 percent disability evaluation from August 1, 
1998, for residuals of prostate cancer, which in turn impacts 
the earlier effective date issue of individual 
unemployability.  At that time, the veteran also had a 
ratable disability of tinnitus at 10 percent.  Though as of 
August 1, 1998, there was at least one disability ratable at 
40 percent, there was not sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2004).  

There is evidence, however, recommending the service-
connected residuals of prostate cancer for extraschedular 
consideration in accordance with 38 C.F.R. § 4.16(b).  
Particularly, though the RO eventually decided in 2003 the 
veteran's individual unemployability was due to 
manifestations of PTSD (and the accumulation of other 
ratings), the veteran initially sought TDIU in 1997 due to 
incontinence and his inability to continue driving trucks.  
At the September 2003 hearing, the veteran's representative 
stated the veteran had not worked since 1992 due to continual 
leakage and frequency of bathroom calls.  Though the veteran 
does not meet the requirements for a total disability rating 
under 38 C.F.R. § 4.16(a), it is at least as likely as not, 
as per 38 C.F.R. § 4.16(b), including the service-connected 
residuals from prostate cancer as manifested by incontinence 
and urinary frequency, and tinnitus, the veteran was unable 
to secure and follow a substantially gainful occupation, as 
of August 1, 1998.  The benefit of the doubt again is 
resolved in the veteran's favor. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16(b).


ORDER

Entitlement to an evaluation of 40 percent for residuals of 
prostate cancer from August 1, 1998, is granted, subject to 
the law and governing regulations applicable to the payment 
of monetary benefits.

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.

Entitlement to an effective date of August 1, 1998, for a 
total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.




	           ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



